Motion for leave to appeal to the Court of Appeals granted, in each case. The question of a stay pending the determination of the Court of Appeals should be passed upon by that court. The stay contained in the order to show cause is continued until thirty days after the date of the order to be entered hereon. In the event that within that time the appellants apply to the Court of Appeals for a stay, the stay herein contained is continued until the determination of that question by the Court of Appeals. All concur. [See ante, p. 81.]